DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-15 and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a metal oxide semiconductor field effect transistor (MOSFET) device located on a substrate comprising:
a source region;
a drain region;
a channel region located between the source region and the drain region;
a gate dielectric layer located above the channel region;
a gate layer located above the gate dielectric layer;
a first sidewall spacer comprising a first oxide layer contacting a sidewall of the gate layer and a nitride layer on the first oxide layer, wherein the first sidewall spacer is located adjacent the gate dielectric layer and the gate layer and above the source region or drain region such that the first oxide layer and the nitride layer expose a portion of the source region or drain region;
a second sidewall spacer located adjacent the gate dielectric layer and the gate layer and above the other of the source region or drain region;
a first pair of air gaps comprising a first air gap and a second air gap, located in the first sidewall spacer, wherein the first air gap is adjacent the gate layer and the second air gap is located over the 
an etch stop layer on the first sidewall spacer and defining an end of the first air gap and an end of the second air gap,
wherein the first air gap and the second air gap are formed in the nitride layer such that the end of the first air gap is substantially aligned with a first end of the first oxide layer and the end of the second air gap is substantially aligned with either a second end of the first oxide layer.

Claim 8 recites an integrated circuit comprising: 
a plurality of MOSFET devices; 
wherein a first MOSFET device of the plurality of MOSFET devices comprises:
a source region;
a drain region;
a gate dielectric layer;
a gate layer on the gate dielectric layer;
 sidewall spacers comprising air gaps; and 
an etch stop layer on the sidewall spacers and defining ends of the air gaps, 
wherein the sidewall spacers comprise a first oxide layer contacting a sidewall of the gate layer and a nitride layer on the first oxide layer, and are located adjacent the gate dielectric layer and the gate layer and above the source region or drain region such that the first oxide layer and the nitride layer expose a portion of the source region or drain region, and 
wherein the air gaps are formed in the nitride layer such that the ends of the air gaps are substantially aligned with ends of the first oxide layer, respectively.

Claim 13 recites a method of making a metal oxide semiconductor field effect transistor (MOSFET) device on a substrate comprising: 
forming a MOSFET device comprising a source region, a drain region, a channel region located between the source region and the drain region, a gate dielectric layer located above the channel region, a metal or polysilicon gate layer located above the gate dielectric layer, a first sidewall spacer located adjacent the gate dielectric layer and the metal or polysilicon gate layer and above one of the source region or drain region and a second sidewall spacer located adjacent the gate dielectric layer and the metal or polysilicon gate layer and above the other of the source region or drain region; 
etching the first sidewall spacer to form a first pair of trenches in the first sidewall spacer, the first pair of trenches comprising a first trench adjacent the metal or polysilicon gate layer and a second trench located over the source or drain region; and 
depositing an etch stop layer over the first sidewall spacer such that the etch stop layer defines an end of a first air gap adjacent the metal or polysilicon gate layer and defines an end of a second air gap located over the source or drain region, wherein the first air gap has a major axis parallel to the metal or polysilicon gate layer and the second air gap has a major axis parallel to a major surface of the substrate, 
wherein forming the first sidewall spacer comprises: 
depositing a first oxide layer that contacts a sidewall of the gate layer; 
depositing a nitride layer on the first oxide layer; and 
patterning the first oxide layer and the nitride layer to expose a portion of the source region or drain region, and
wherein the first air gap and the second air gap are formed in the nitride layer such that the end of the first air gap is substantially aligned with a first end of the first oxide layer, and the end of the second air gap is substantially aligned with a second end of the first oxide layer.


A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. US PG Pub 2018/0233398 (“Van Cleemput”) and US PG Pub 2015/0263122 (“Hsiao”) are cited as an examples of a transistor having air gaps within gate sidewall spacers. The oxide layers of the sidewall spacers terminate at the top of the gate electrodes within these references. Park was noted by Applicant for having the oxide extend over the gate electrode. However, even solving for this, the references, alone or in combination with the references of record, do not disclose or suggest all limitations claimed by Applicant, particularly limitations requiring ends of the air gaps be substantially aligned with ends of the oxide layer. Claims 2-6, 9-12, 14, 15 and 17-22 depend on one of Claims 1, 8 or 13 and are allowable for at least the reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818